The opinion of the court was delivered by
Bennett, J.
We think the judgment of the county court should be affirmed. A judgment against the maker of a note, unsatisfied, is no defense to an action against an endorser of the same note, — and an allowance of a note against the estate of the maker, cannot have a greater effect. If the dividend ordered to he paid *26by the court of probate, by the administrator on Belknap’s estate, had been paid, it would have reduced the damages as against the endorser; but the order to pay is no satisfaction pro tanto.
We think the fact that the note was allowed against the estate of Belknap, in the name of “ Andrew T. Hall, President of the Tre* mont Bank,” is no defense to this claim against Paine’s estate. If the legal title to that judgment is in Hall, he holds it evidently, in trust, for the benefit of the bank. In this state it has been held that a promise made to A. B., Cashier of a particular bank, naming the bank, is, in law, a promise to the bank. The case of Hackett v. Kendall, 23 Vt., 278, more than meets this case in principle. If this claim is paid by the estate of Paine, to the Tremont Bank, it will be in no danger of a suit by the president of the bank; and if the demand, as allowed against the estate of Belknap, had been paid to A. T. Hall, president of the Tremont Bank, it would have been a bar to the present claim.
Judgment affirmed.